The prosecution against this appellant originated in the county court. From a judgment of conviction in that court an appeal was taken to the circuit court. He was there tried by a jury upon a complaint filed by the solicitor and predicated upon the original affidavit, which charged the accused with violating the prohibition law. He was again convicted. From the judgment of *Page 678 
conviction in the circuit court this appeal was taken. The cause is here submitted upon the record proper, and, as the record is without error, the judgment of the circuit court will be affirmed. Affirmed.